DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

With respect to claim 1, the prior art of record does not disclose or render obvious a laser projection apparatus, comprising: a laser source system, an optical engine, and a lens system that are sequentially connected along a laser beam propagation direction; a plurality of circuit boards; a first heat dissipation system, wherein the first heat dissipation system is configured to dissipate heat of a first laser assembly in the laser source system, the optical engine and the plurality of circuit boards, and to make airflow sequentially flow through the first laser assembly, the optical engine and the plurality of circuit boards to form a first heat dissipation path; and a second heat dissipation system, wherein the second heat dissipation system is configured to dissipate heat of a second laser assembly in the laser source system, the lens system and the plurality of circuit boards, and to make airflow sequentially flow through the second laser assembly, the lens system and the plurality of circuit boards to form a second heat dissipation path.

Claims 2-17 are allowed as they depend from allowed claims.

With respect to claim 18, the prior art of record does not disclose or render obvious a laser projection apparatus, comprising: a laser source system, an optical engine, a lens system that are sequentially connected along a laser beam propagation direction; a plurality of circuit boards; and a third heat dissipation system comprising: a liquid-cooling heat dissipation device comprising a first cooling head, a cooling drain, and a plurality of pipes with cooling medium inside, wherein the first cooling head and the cooling drain are connected through at least one of the plurality of pipes, and the first cooling head is disposed on a first side wall of a housing of the laser source system, an air-cooling heat dissipation device comprising at least one first heat dissipation fin, a plurality of heat pipes, and a heat conducting plat, wherein the plurality of heat pipes are fixed on a second side wall of the housing of the laser source system through the heat conducting plate and extend into the at least one first heat dissipation fin, and a fan assembly configured to drive airflow to sequentially flow through the cooling drain, the at least one first heat dissipation fin and the plurality of circuit boards to form a third heat dissipation path.
Claims 19 and 20 are allowed as they depend from allowed claims.
The closest reference of record, Li (CN202837785U), discloses a miniature optical imaging device, and specifically discloses the following content (see paragraphs 41-64 of the specification, accompanying drawings 1-9): a red light-emitting diode is installed on one side of the light source housing Unit 1221 (see paragraph 43 of the specification, equivalent to the red light-emitting diode assembly), the back of the red light-emitting diode unit 1221 is attached with a second heat-conducting member 1321 (see paragraph 51 of the specification, which can play a cooling role, Equivalent to the first cold head), the second heat conducting member 1321 communicates with the second heat dissipation fin group 1323 (see paragraphs 52-53 of the description, which plays a cooling role, equivalent to the cold row) through the second heat pipe 1322, and the second The fan 1324 and the third fan 1325 are arranged on one side of the second heat dissipation fin group 1323 for cooling the second heat dissipation fin group 1323 (see paragraph 53 of the description, FIG. 2 ); A blue light-emitting diode 1223 and a green light-emitting diode 1221 (equivalent to a blue light-emitting diode assembly and a green light-emitting diode assembly) are mounted side by side on the other side perpendicular to the mounting side of the red light-emitting diode unit 1221, and the blue light-emitting diode 1223 and the back of the green light-emitting diode 1221 are connected with a first heat pipe 1312 through a first heat-conducting member 1311 (see paragraph 45 of the description, equivalent to a heat-conducting plate), and the first heat pipe extends into the first heat dissipation fin group 1313 (see the accompanying drawings). 2, equivalent to the first heat dissipation fin), the first fan 1314 is arranged on one side of the first heat dissipation fin group 1313 (see FIG 2), and is used to dissipate heat from the first heat dissipation fin group 1313; The second heat dissipation fin group 1323 and the first heat dissipation fin group 1313 are respectively located on different sides of the light source housing but does not disclose the limitations of claims 1 and 18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882